DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-20 are pending.  Claims 1-15 are withdrawn, and claims 16-20 are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 17, “the first semiconductor layer” and “the second semiconductor layer” lack antecedent basis and are indefinite.  Only “a semiconductor layer” is recited in independent claim 16.  For examination, the first and second semiconductor layers are interpreted as the respective regions of the semiconductor layer divided by the second trench.
Regarding Claim 20, “the number of the connection member…is at least one” is indefinite, as a singular connection member cannot be more than one.  Claim 20 is interpreted to require “at least one connection member”, but correction is required.
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayashi et al., U.S. Patent No. 6,653,550.
Regarding Claim 16, Hayashi teaches a method of making a solar cell comprising: 
Forming a front electrode (2) on a substrate(3; see column 8, lines 40-55); 
Removing a predetermined region of the front electrode to form a first trench such that a plurality of divided parts of the front electrode is formed (the step of laser scribing to form gaps for separation 21, 24 and 29 meets this limitation); 
Forming a semiconductor layer on the front electrode (4, see Id.); 
Removing a part of the semiconductor layer to form a second trench adjacent to the first trench such that a plurality of divided parts of the semiconductor layer are formed(laser scribing to form gaps 23 and 2); 
Forming a rear electrode on the second trench and the semiconductor layer (5; see Id.); and 
Removing predetermined regions of the rear electrode and the semiconductor layer to form a third trench adjacent to the second trench such that a plurality of unit cells spaced from one another are formed (see column 8, lines 50-60), wherein the forming the second trench includes: forming a 
Regarding Claim 17, Hayashi forms the connection region by forming the second trench such that the first and second semiconductor layers are spaced apart by the second trench (see citation above; the regions of semiconductor 4 divided by the second trench are interpreted to meet the claimed first and second semiconductor regions), and leaving part of the semiconductor layer in the longitudinal direction (shown in figs. 1-6; Hayashi provides a different connection structure for the connection portions that meet this limitation).
Regarding Claim 18, Hayashi teaches that the trenches are created with laser scribing (see column 8, lines 40-55).
Regarding Claim 20, Hayashi teaches at least one connection member.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12.	Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi.
Regarding Claim 19, Hayashi teaches a method as discussed above, further showing that the connection portion is located on an end region of the device (see fig. 3; region of line VIB is the connection portion).  However, while showing that the length of the connection portion is much smaller than the length of the third trench, Hayashi does not specify the number.
However, Hayashi teaches that the connection portion is part of a bypass structure, and is therefore not part of the active are of the cell.  As such, as shown by Hayashi, it would be obvious to one of ordinary skill in the art to specifically provide the connection portion 1/10 or less than the length of the third trench, in order to provide maximum area for photovoltaic generation.
Conclusion
Tetsuyoshi, JPS598380 (cited in IDS) also provides the device as claimed and renders obvious the claimed method.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721